09-3446-ag
         Singh v. Holder
                                                                                       BIA
                                                                               A070 582 181
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22 nd day of June, two thousand ten.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSÉ A. CABRANES,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       _______________________________________
12
13       MANJIT SINGH,
14                Petitioner,
15
16                         v.                                   09-3446-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Glen L. Formica, New Haven,
24                                     Connecticut.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Terri J. Scadron, Assistant
28                                     Director, Corey L. Farrell,
29                                     Attorney, Office of Immigration
30                                     Litigation, Civil Division, United
31                                     States Department of Justice,
32                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioner Manjit Singh, a native and citizen of India,

6    seeks review of the July 14, 2009, order of the BIA denying

7    his motion to reopen.     In re Manjit Singh, No. A 070 582 181

8    (B.I.A. July 14, 2009).     We assume the parties’ familiarity

9    with the underlying facts and procedural history of the

10   case.

11       The BIA did not abuse its discretion in denying Singh’s

12   untimely motion to reopen.     See Ali v. Gonzales, 448 F.3d

13   515, 517 (2d Cir. 2006).     The regulations provide that “[a]

14   party may file only one motion to reopen deportation or

15   exclusion proceedings . . . and that motion must be filed no

16   later than 90 days after the date on which the final

17   administrative decision was rendered in the proceeding

18   sought to be reopened, or on or before September 30, 1996,

19   whichever is later.”    8 C.F.R. § 1003.2(c)(2).   Singh does

20   not dispute that his June 2009 motion was untimely.     Rather,

21   he argues that the BIA should have tolled the time

22   limitations to accommodate his ineffective assistance of


                                     2
1    counsel claim.    See Cekic v. INS, 435 F.3d 167, 170 (2d Cir.

2    2006).

3        In order to warrant equitable tolling, an alien is

4    required to demonstrate “due diligence” in pursuing his

5    claims during “both the period of time before the

6    ineffective assistance of counsel was or should have been

7    discovered and the period from that point until the motion

8    to reopen is filed.”    See Rashid v. Mukasey, 533 F.3d 127,

9    135 (2d Cir. 2008).    The BIA did not abuse its discretion in

10   declining to equitably toll the filing deadline for Singh’s

11   motion to reopen because, as it found, he failed to

12   demonstrate that he exercised due diligence in pursuing his

13   claim.   See Jian Hua Wang v. BIA, 508 F.3d 710, 715 (2d Cir.

14   2007).   Singh argues that he exercised due diligence because

15   he discovered his prior attorney’s ineffective assistance in

16   November 2008 and filed his motion to reopen in June 2009.

17   However, as the BIA found, it does not appear that Singh

18   took any steps to determine the status of his petition in

19   the more than three years after it was filed.    He then

20   waited an additional seven months to file his motion to

21   reopen after discovering that counsel’s law license was to

22   be suspended.    Under these circumstances, we find no error


                                    3
1    in the BIA’s conclusion that Singh did not exercise the

2    requisite due diligence.     See Rashid, 533 F.3d at 135.

3    Accordingly, we need not consider his argument that he was

4    prejudiced by the allegedly ineffective assistance he

5    received.     See Cekic, 435 F.3d at 170.

6        For the foregoing reasons, the petition for review is

7    DENIED.     As we have completed our review, any stay of

8    removal that the Court previously granted in this petition

9    is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot.     Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk
16
17
18




                                     4